Citation Nr: 0835030	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-28 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left facial fracture.

2.  Entitlement to a compensable rating for hemorrhoids. 

3.  Entitlement to a compensable rating for residuals of a 
nasal septum fracture.

4.  Entitlement to a compensable rating for a scar of the 
left eyebrow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to May 1997 and 
from August 1980 to May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in April 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran's residuals of a left-side facial fracture 
are manifested by asymmetry; incomplete, severe paralysis of 
the seventh cranial nerve or malunion or nonunion of the 
maxilla with severe displacement have not been shown.

2.  The veteran's hemorrhoids are not large, thrombotic, or 
irreducible.

3.  The veteran's residuals of a fractured nasal septum are 
not manifested by traumatic deviation with 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.

4.  The veteran's left eyebrow scar does not have any of the 
eight characteristics of disfigurement as defined in the 
regulations.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left-side facial fracture have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 8207, 9916 
(2008).

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7336 
(2008).

3.  The criteria for a compensable rating for residuals of a 
nasal septum fracture have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.118, DC 6502 (2008).

4.  The criteria for a compensable rating for a scar of the 
left eyebrow have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118, DCs 7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

I.  Rating in Excess of 10 Percent for Residuals of a Left-
Side Facial Fracture

The veteran maintains that his left-side facial fracture, 
currently evaluated as 10 percent disabling, should be rated 
higher.  An evaluation in excess of 10 percent is warranted 
for: 

?	incomplete, severe paralysis of the 
seventh (facial) cranial nerve (20 
percent under DC 8207); or
?	malunion or nonunion of the maxilla 
with severe displacement (30 percent 
under DC 9916).  

In the report of a June 2008 VA fractures and bone disease 
examination, the veteran was diagnosed with residuals of a 
left facial fracture.  The examiner noted there was left face 
asymmetry and bony prominence to the upper left jaw.  
Hyperpigmentation of the left cheek and temporal region were 
also noted.  

The veteran complained of parasthesia from the left 
temple/forehead to the left lower jaw.  However, there was no 
joint or bone abnormality.  In the absence of severe 
paralysis of the seventh cranial nerve or malunion on the 
maxilla with severe displacement, a rating in excess of 10 
percent for the veteran's left-side facial fracture is not 
warranted.  



II.  Compensable Rating for Hemorrhoids

The veteran asserts that his hemorrhoids should receive a 
compensable evaluation.  Under DC 7336, a compensable rating 
is warranted for large or thrombotic hemorrhoids which are 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.

In the report of a June 2008 VA rectum and anus examination, 
the examiner noted that there were no hemorrhoids, anorectal 
fistulas, or strictures present at the time.  The veteran 
indicated there were no complaints, symptoms, or 
manifestations of hemorrhoids at that time.  In the absence 
of large or thrombotic hemorrhoids, a compensable rating 
under DC 7336 is not warranted.  

III.  Compensable Rating for Fractured Nasal Septum

The veteran contends that his fractured nasal septum should 
receive a compensable evaluation.  Under DC 6502, a 
compensable rating is warranted for traumatic deviation of 
the nasal septum with 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.

In the report of a June 2008 VA nose, sinus, larynx, and 
pharynx examination, the veteran was diagnosed with residuals 
of a nasal septum fracture.  The examiner noted there was no 
breathing difficulty or speech impairment.  In addition, 
there was no nasal obstruction, septal deviation, or other 
deformity of the nose.  In the absence of nasal obstruction, 
a compensable rating for the veteran's fractured nasal septum 
is not warranted.  

IV.  Compensable Rating for Left Eyebrow Scar

The veteran asserts that his service-connected left eyebrow 
scar should receive a compensable evaluation.  Under the 
provisions of DC 7800, an evaluation of 10 percent is 
warranted for disfigurement of the head, face, or neck with 
one characteristic of disfigurement.  The eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, include a scar 5 or more ins. long, one-
quarter in. wide at widest part, elevated or depressed 
surface contour, adherent to underlying tissue, hypo-or 
hyper-pigmentation of 6 sq. in., abnormal skin texture of 6 
sq. in., missing underlying soft tissue of 6 sq. in., and 
indurated and inflexible skin of 6 sq. in.

In the report of a June 2008 VA scars examination, there was 
no objective finding of a scar or any functional disability 
or loss secondary to a scar.  In the absence of any of the 
aforementioned characteristics of disfigurement, a 
compensable rating for the veteran's left eyebrow scar is not 
warranted.  

With respect to all of the claims, the Board has considered 
the veteran's written statements that his service-connected 
disabilities are worse than currently evaluated.  Although 
his statements and are probative of symptomatology, they are 
not competent or credible evidence of a diagnosis, date of 
onset, or medical causation of a disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

Moreover, while the veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. at 470.  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.   See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Next, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected conditions have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
service treatment records and he was afforded VA examinations 
in June 2008.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a left-side facial fracture is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to a compensable rating for residuals of a nasal 
septum fracture is denied.

Entitlement to a compensable rating for a scar of the left 
eyebrow is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


